Name: Commission Regulation (EC) No 3306/94 of 28 December 1994 amending Regulation (EC) No 2120/94 and increasing to 1 513 357 tonnes the amount of cereals held by the French intervention agency for which a standing invitation to tender for resale on the internal market has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 341 /52 Official Journal of the European Communities 30. 12. 94 COMMISSION REGULATION (EC) No 3306/94 of 28 December 1994 amending Regulation (EC) No 2120/94 and increasing to 1 513 357 tonnes the amount of cereals held by the French intervention agency for which a standing invitation to tender for resale on the internal market has been opened Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 866/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as last amended by Regulation (EC) No 1 20/94 (4), lays down the procedures and conditions governing the offer for sale of cereals held by intervention agencies ; Whereas Commission Regulation (EC) No 21 20/94 (*), as last amended by Regulation (EC) No 3016/94 (*), opened a standing invitation to tender for the resale on the internal market of 1 259 357 tonnes of cereals held by the French intervention agency ; Whereas in the present situation on the market the quan ­ tity of cereals held by the French intervention agency put up for sale on the internal market of the Community should be increased to 1 513 357 tonnes ; Article 1 In Article 1 of Regulation (EC) No 2120/94 '600 000 tonnes of maize' is replaced by '704 000 tonnes of maize' and '300 000 tonnes of bread-making wheat' is replaced by '450 000 tonnes of bread-making wheat'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1994. For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 197, 30. 7. 1994, p. 1 . (3) OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 21 , 26. 1 . 1994, p. 1 . H OJ No L 224, 30. 8 . 1994, p. 10. ¥) OJ No L 320, 13. 12. 1994, p. 15.